DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 1/06/2021. The amendments filed on 1/06/2021 are entered.
The previous rejections of claims 4-5, 9, 15-16, and 23 under 112(b) have been withdrawn in light of the applicant’s remarks/amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 12, and 14-17 include the word “means for” and are being interpreted under 112(f). The limitations have been interpreted to correspond to structure detailed in, but not limited to, paragraphs [0030]-[0032] and [0115]-[0121] in the applicant’s specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 11-14, 16-17, 19-20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalafut (U.S. Pub. No. 20130211247) hereinafter Kalafut. 
Regarding claim 1, Kalafut teaches: 
 A method for imaging a patient (abstract), comprising: 
determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0030]; [0037]; [0089]; [0090]; [0092]-[0094]; [0095], scanner parameters that can be determined include radiation transmitted to the patient, power inputs, timing, delay time or duration; [0099]; [0112]-[0114]; [0161]; [0183]; [0325]; in the applicant’s specification “target imaging parameters” are defined as parameters of the contrast agent such as concentration of the contrast agent, imaging system parameters such as duration of the scan or table speed, and medical imaging system parameters such as beam spectra (see [0039] of applicant’s specification) therefore the contrast agent concentration and injection duration as well as scan duration of a CT scanner, scanner settings, and scan delay of the imager are considered to teach to the “target imaging parameters” as claimed for a region of interest. “desired attributes” are defined as image enhancement, radiation dose, image noise, slice thickness, and contrast. Radiation dose and image contrast are taught in the above cited paragraphs including [0089] and [0093] for “contrast enhancement”); 
determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation (The phrase “administration parameters” is defined in 
determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0089]; [0094]; [0095] scan start time and stop time, delay time and/or duration is considered to be a “trigger time” for imaging the region of interest; see [0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]); and 
causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]).
Regarding claim 2, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches: 
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0089], drug dynamics such as propagation time of contrast through vasculature. Uses contrast agent flow, no contrast enhancing fluid flow, and blood flow modeling through circulation; [0090]-[0096]; [0106]-[0144], the hybrid modeling of contrast agent movement and blood flow uses a physiologically based pharmacokinetic modeling process which is considered to be a computational fluid dynamics model;).

personalizing the computational fluid dynamics model based on medical imaging data of the patient ([0089], CT angiography; [0092]; [0095]; [0099]; [0101], “patient-specific, contrast enhancement CT of the cardiothoracic vasculature”; [0102]-[0105]; [0110]; [0126]; [0137]; [0142]; [0150]; [0155]; [0158]; [0161]; [0163]; [0165]; [0166]; [0168]; [0178]; [0181], patient specific contrast propagation model; [0182]; [0184]-[0199]; [0200]-[0218]; see also [0106]-[0144]).
Regarding claim 5, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches:
wherein determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation comprises: 
determining the administration parameters that result in a minimum error between the target imaging parameters and computed imaging parameters, the computed imaging parameters computed from the computation model of blood flow and contrast agent circulation using the administration parameters ([0089], the predictive model is used to generate low prediction errors which is considered to be a minimum error between the target imaging parameters and computed imaging parameters in light of the 112b rejection above; [0156], evaluation of predicted ability of the model between the actual and predicted is considered to be target imaging parameters and computed imaging parameters; [0172]; [0203]; [0222]; [0223]; [0236]-[0239]; [0243]; [0249]; [0266]).

wherein determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation comprises: 
determining concentration levels of the contrast agent in the region of interest using the computational model of blood flow and contrast agent circulation and the administration parameters ([0089], simulation of injection phases of varying contrast agent concentration; [0094]; [0095]; [0110]; [0114]; [0131]; [0135]; [0161]; [0164]; [0186], [0221]; [0258]-[0259]; [0279]; [0292]-[0294]; [0308]-[0313]); and 
determining a time that the concentration levels is at its maximum as the trigger time ([0145], period of maximum enhancement; [0147]; [0246]; [0247]-[0251]; [0279]; [0292]; [0293], scan protocols occur during peak contrast enhancement; [0294], peak contrast enhancement is considered to be concentration levels is at a maximum; [0308-[0313], position the scan window on the peak of contrast enhancement).
Regarding claim 11, Kalafut teaches all of the limitations of claim 1. Kalafut further teaches:
wherein causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time comprises at least one of: 
automatically initiating imaging of the region of interest of the patient at the trigger time ([0308]-[0313], the scan window is determined by the protocol generation algorithm of Table 16 which is considered to be automatic initiation of the imaging for the region of interest); or 

Regarding claim 12, Kalafut teaches:
An apparatus for imaging a patient (abstract), comprising: 
means for determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0030]; [0037]; [0089]; [0090]; [0092]-[0094]; [0095], scanner parameters that can be determined include radiation transmitted to the patient, power inputs, timing, delay time or duration; [0099]; [0112]-[0114]; [0161]; [0183]; [0325]; in the applicant’s specification “target imaging parameters” are defined as parameters of the contrast agent such as concentration of the contrast agent, imaging system parameters such as duration of the scan or table speed, and medical imaging system parameters such as beam spectra (see [0039] of applicant’s specification) therefore the contrast agent concentration and injection duration as well as scan duration of a CT scanner, scanner settings, and scan delay of the imager are considered to teach to the “target imaging parameters” as claimed for a region of interest. “desired attributes” are defined as image enhancement, radiation dose, image noise, slice thickness, and contrast. Radiation dose and image contrast are taught in the above cited paragraphs including [0089] and [0093] for “contrast enhancement”); 
means for determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation (The phrase “administration parameters” is defined in paragraph [0048] of the applicant’s specification which include volume of contrast agent, 
means for determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0089]; [0094]; [0095] scan start time and stop time, delay time and/or duration is considered to be a “trigger time” for imaging the region of interest; see [0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]); and 
means for causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]).
Regarding claim 13, Kalafut teaches all of the limitations of claim 12. Kalafut further teaches:
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0089], drug dynamics such as propagation time of contrast through vasculature. Uses contrast agent flow, no contrast enhancing fluid flow, and blood flow modeling through circulation; [0090]-[0096]; [0106]-[0144], the hybrid modeling of contrast agent movement and blood flow uses a physiologically based pharmacokinetic modeling process which is considered to be a computational fluid dynamics model).

means for personalizing the computational fluid dynamics model based on medical imaging data of the patient ([0089], CT angiography; [0092]; [0095]; [0099]; [0101], “patient-specific, contrast enhancement CT of the cardiothoracic vasculature”; [0102]-[0105]; [0110]; [0126]; [0137]; [0142]; [0150]; [0155]; [0158]; [0161]; [0163]; [0165]; [0166]; [0168]; [0178]; [0181], patient specific contrast propagation model; [0182]; [0184]-[0199]; [0200]-[0218]; see also [0106]-[0144]).
Regarding claim 16, Kalafut teaches all of the limitations of claim 12. Kalafut further teaches:
wherein determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation comprises: 
means for determining the administration parameters that result in a minimum error between the target imaging parameters and computed imaging parameters, 
the computed imaging parameters computed from the computation model of blood flow and contrast agent circulation using the administration parameters ([0089], the predictive model is used to generate low prediction errors which is considered to be a minimum error between the target imaging parameters and computed imaging parameters in light of the 112b rejection above; [0156], evaluation of predicted ability of the model between the actual and predicted is considered to be target imaging parameters and computed imaging parameters; [0172]; [0203]; [0222]; [0223]; [0236]-[0239]; [0243]; [0249]; [0266]).

wherein determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation comprises: 
means for determining concentration levels of the contrast agent in the region of interest using the computational model of blood flow and contrast agent circulation and the administration parameters  ([0089], simulation of injection phases of varying contrast agent concentration; [0094]; [0095]; [0110]; [0114]; [0131]; [0135]; [0161]; [0164]; [0186], [0221]; [0258]-[0259]; [0279]; [0292]-[0294]; [0308]-[0313]); and 
means for determining a time that the concentration levels is at its maximum as the trigger time ([0145], period of maximum enhancement; [0147]; [0246]; [0247]-[0251]; [0279]; [0292]; [0293], scan protocols occur during peak contrast enhancement; [0294], peak contrast enhancement is considered to be concentration levels is at a maximum; [0308-[0313], position the scan window on the peak of contrast enhancement).
Regarding claim 19, Kalafut teaches:
A non-transitory computer readable medium storing computer program instructions for imaging a patient (abstract), the computer program instructions when executed by a processor cause the processor to perform operations comprising: 
determining target imaging parameters for imaging a region of interest of a patient based on desired attributes of images to be generated for the region of interest ([0030]; [0037]; [0089]; [0090]; [0092]-[0094]; [0095], scanner parameters that can be determined include radiation transmitted to the patient, power inputs, timing, delay time 
determining administration parameters for administering a contrast agent based on the target imaging parameters using a computational model of blood flow and contrast agent circulation (The phrase “administration parameters” is defined in paragraph [0048] of the applicant’s specification which include volume of contrast agent, concentration of contrast agent to be injected, and rate and profile of the injection of the contrast agent. Kalafut teaches to the determination of administration parameters in paragraphs [0030]; [0037]; [0089]; [0090]; [0092]-[0094], volume injected; [0095]; [0099]; [0106]-[0140], describe computational model of blood flow and contrast agent circulation; [0161]; [0183]; [0325]); 
determining a trigger time for imaging the region of interest based on the administration parameters using the computational model of blood flow and contrast agent circulation ([0089]; [0094]; [0095] scan start time and stop time, delay time and/or 
causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time ([0089]-[0105]; [0161]; [0183]; [0185]; [0288]; [0289]; [0291]-[0333]).
Regarding claim 20, Kalafut teaches all of the limitations of claim 19. Kalafut further teaches:
wherein the computational model is a computational fluid dynamics model personalized to model blood flow and contrast agent circulation of the patient ([0089], drug dynamics such as propagation time of contrast through vasculature. Uses contrast agent flow, no contrast enhancing fluid flow, and blood flow modeling through circulation; [0090]-[0096]; [0106]-[0144], the hybrid modeling of contrast agent movement and blood flow uses a physiologically based pharmacokinetic modeling process which is considered to be a computational fluid dynamics model;).
Regarding claim 25, Kalafut teaches all of the limitations of claim 19. Kalafut further teaches:
wherein causing the region of interest of the patient to be imaged based on the administration parameters and the trigger time comprises at least one of: 
automatically initiating imaging of the region of interest of the patient at the trigger time ([0308]-[0313], the scan window is determined by the protocol generation algorithm of Table 16 which is considered to be automatic initiation of the imaging for the region of interest); or 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claim 2 above, and further in view of Wu et al. (U.S. Pub. No. 20160098531) hereinafter Wu.  
Regarding claim 4, primary reference Kalafut teaches all of the limitations of claim 2. Primary reference Kalafut further fails to teach:
personalizing the computational fluid dynamics model based on an anatomical model, the anatomical model generated by:
acquiring three-dimensional surface imaging data of the patient; 
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to the anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:

acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to the anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Regarding claim 15, primary reference Kalafut teaches all of the limitations of claim 13. Primary reference Kalafut further fails to teach:

means for personalizing the computational fluid dynamics model based on an anatomical model, the anatomical model generated by:
means for acquiring three-dimensional surface imaging data of the patient; 
means for generating a surface model of the patient from the three- dimensional surface imaging data; and 
means for matching the surface model of the patient to the anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising: 
means for personalizing the computational fluid dynamics model based on an anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]), the anatomical model generated by:
means for acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
means for generating a surface model of the patient from the three- dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
means for matching the surface model of the patient to the anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Claims 7-8, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut as applied to claims 1 or 12 or 19 above, and further in view of Tolkowsky et al. (U.S. Pub. No. 20140100451) hereinafter Tolkowsky.  
Regarding claim 7, primary reference Kalafut teaches all of the limitations of claim 1. Primary reference Kalafut further fails to teach:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452])

Regarding claim 8, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 7. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model; 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating; 
extracting features from the synthetic training data; and
 training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters ([0317], concentration of contrast agent is included in 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
extracting features from the synthetic training data ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and
 training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).

wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 21, primary reference Kalafut teaches all of the limitations of claim 19. Primary reference Kalafut further fails to teach:
	wherein the computational model is a machine learning based model trained to predict blood flow and contrast agent circulation of the patient
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast agent blood flow calculation modelling system of Kalafut to incorporate the machine learning based model as taught by Tolkowsky because machine learning classification systems allow the use of multiple input variables for determining a predicted output ([0433]-[0435]). 
Regarding claim 22, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 21. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model; 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating; 
extracting features from the synthetic training data; and 

However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics and administration parameters ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
determining blood flow and contrast media circulation parameters for the synthetic training data from the simulating ([0317], concentration of contrast agent is included in administration parameters; [0318], duration, concentration, pressure or flow of contrast agent parameters; [0433], machine learning classifier inputs include anatomical locations which is considered to be a region of interest and other patient characteristics are further incorporated as inputs to the model; [0434]-[0455]); 
extracting features from the synthetic training data ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning 
training the machine learning based model to predict the blood flow and contrast media circulation parameters using the features extracted from the synthetic training data ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]).
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut in view Tolkowsky as applied to claim 8 above, and further in view of Wu, in further view of Hempel et al. (U.S. Pub. No. 20080027309) hereinafter Hempel.  
Regarding claim 9, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 8. Primary reference Kalafut further fails to teach:
further comprising:
 generating a patient-specific anatomical model specific to the patient by:
acquiring three-dimensional surface imaging data of the patient
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:

 generating a patient-specific anatomical model specific to the patient ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038]; [0039]; [0040]-[0061]) by:
acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Primary reference Kalafut further fails to teach:

predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
extracting features from the generated patient-specific anatomical model ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]), 
Primary reference Kalafut further fails to teach:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters ([0011], contrast agent protocol is created from patient specific and appliance specific imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Tolkowsky, and Wu to incorporate the trigger time based on calculated parameters as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Regarding claim 23, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 22. Primary reference Kalafut further fails to teach:
further comprising: 
generating a patient-specific anatomical model specific to the patient by:
acquiring three-dimensional surface imaging data of the patient; 
generating a surface model of the patient from the three-dimensional surface imaging data; and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model
However, the analogous art of Wu of a blood vessel and flow analysis method that utilizes a computational fluid dynamics model (abstract) teaches:
further comprising: 

acquiring three-dimensional surface imaging data of the patient ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data and this imaging data is considered to be three-dimensional surface imaging data of the patient); 
generating a surface model of the patient from the three-dimensional surface imaging data ([0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); and 
matching the surface model of the patient to an anatomical model to provide the patient-specific anatomical model ([0032]; [0034], computational fluid dynamic based method; [0035], anatomical data is evaluated from a patient including imaging modalities; [0037]; [0038], 3D surface model created from anatomical data; [0039], the 3D surface model is extracted from imaging data; [0040]; [0041]-[0051]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the surface imaging and anatomical model as taught by Wu because it enables more accurate flow modeling of complex morphologies like lesions across bifurcations and distributed lesions ([0038]). 
Primary reference Kalafut further fails to teach:
extracting features from the generated patient-specific anatomical model; and 

However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
extracting features from the generated patient-specific anatomical model ([0088]; [0138]; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445]; [0452]; input parameters to the machine learning classifier are considered to be extracted features from the anatomical model as they are also sourced from analysis of imaging data); and 
predicting the blood flow and contrast media circulation parameters based on the features extracted from the generated patient-specific anatomical model ([0088], the flow is determined based on the machine learning classifier; [0138], current flow related parameter; [0139]; [0166]; [0270]; [0290]; [0291]; [0433]-[0445], contrast agent dissipation is considered to be representative of contrast agent circulation of the patient; [0452]), 
Primary reference Kalafut further fails to teach:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
wherein the administration parameters and the trigger time are determined based on the predicted blood flow and contrast media circulation parameters ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; note that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut, Tolkowsky, and Wu to incorporate the trigger time based on calculated parameters as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalafut in view of Tolkowsky as applied to claims 7 or 22 above, and further in view of Hempel.    
Regarding claim 10, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 7. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 

simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model  ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
Primary reference Kalafut further fails to teach:
determining times for imaging the regions of interest from the simulating; 
extracting features from the synthetic training data; and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
determining times for imaging the regions of interest from the simulating  ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters which is considered to be training data for the fuzzy logic system; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; scan duration is determined as well as the measurement start); 
extracting features from the synthetic training data  ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069], scan duration is determined as well as the measurement start).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the imaging time and machine learning fuzzy logic training as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 
Regarding claim 24, the combined references of Kalafut and Tolkowsky teach all of the limitations of claim 22. Primary reference Kalafut further fails to teach:
further comprising training the machine learning based model by: 
generating synthetic training data comprising patient characteristics, administration parameters, and regions of interest; 
simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model;
However, the analogous art of Tolkowsky of an endoluminal measurement device that determines flow related parameters (abstract) teaches:
further comprising training the machine learning based model by: 

simulating blood flow and contrast media circulation for the synthetic training data using a computational fluid dynamics model ([0416]; [0417]; [0433]-[0455]; [0458]; FFR is considered to be an index that simulates blood flow and contrast media circulation); 
Primary reference Kalafut further fails to teach:
determining times for imaging the regions of interest from the simulating; extracting features from the synthetic training data; and 
training the machine learning based model to predict the times for imaging the regions of interest using the extracted features
However, the analogous art of Hempel of a contrast agent protocol and input parameter computation system (abstract) teaches:
determining times for imaging the regions of interest from the simulating; extracting features from the synthetic training data ([0011], contrast agent protocol is created from patient specific and appliance specific imaging parameters which is considered to be training data for the fuzzy logic system; [0012]; [0019]; [0021]; [0023]; [0025]-[0027]; [0048]-[0069]; scan duration is determined as well as the measurement start); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined contrast agent blood flow calculation modelling system of Kalafut and Tolkowsky to incorporate the imaging time and machine learning fuzzy logic training as taught by Hempel because it enables the injection pump for contrast agent to be set easily and quickly based on patient-specific features ([0010]-[0012]). 

Response to Arguments
Applicant's arguments filed 2/08/2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments with respect to the rejections under 112b, the arguments are persuasive and the rejections have been withdrawn. 
Regarding the applicant’s arguments on page 15 of the remarks, the applicant argues that the Kalafut reference fails to teach to the limitations of claim 1. The applicant further argues that specifically the Kalafut reference fails to teach to modelling of propagation of a contrast medium based on “target imaging parameters” and “desired attributes of images”. Regarding these limitations, the cited paragraphs include [0092]; [0093]; [0161]; [0325] which specifically describe how the target imaging parameters are 
The applicant argues that the contrast enhancement profiles of paragraph [0093] do not teach to the “desired attributes of images” but rather are “final outputs of the system.” The contrast enhancement profiles are considered to be data extracted from the images ([0155]) and thus are a desired attribute of an image that a user configures for diagnostic purposes. Therefore, it does not appear to be a final output of the system, but rather an image attribute that measured contrast enhancement of image features. Therefore the applicant’s argument with respect to paragraph [0093] is not persuasive. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785